DETAILED ACTION
The communication dated 3/22/2021 has been entered and fully considered.
Claim 8 was canceled. Claims 1, 3-4, 10, and 14 were amended. Claims 1-7 and 9-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 3/22/2021, with respect to claims 1-7, 9, and 13 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-7, 9, and 13 have been withdrawn.
Applicant’s arguments, see page 5, filed 3/22/2021, with respect to claims 8, 10-12, and 14-15 have been fully considered and are persuasive.  The dependency objections of claims 8, 10-12, and 14-15 have been withdrawn.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, KR 10-2015-0001636 A, the closest prior art, differs from the instant claims in failing to teach that the reinforcing member is disposed between a virtual horizontal plane passing through the first contacts and a virtual vertical plane 
Claims 2-7 and 9-15 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711